DETAILED ACTION
Claims 1, 18-19, and 21 are presented for examination. Claims 2-17, 20, and 22-38 are cancelled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B.1 in the reply filed on August 29, 2022 is acknowledged.
Specification
The disclosure is objected to because of the following informalities: items 4C04, 4C06, 4C08, and 4C10 as illustrated in Figure 4C are not defined/labeled in the instant specification. Appropriate correction is respectfully required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 18-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2018/0316051).
Regarding independent claim 1, Lee teaches a lithium-metal battery (e.g. ¶¶ 0002, 10, and 232), reading on “battery,” said battery comprising:
(1)	a positive electrode (e.g. item 21 or 31, see e.g. ¶¶ 0255 and 262 plus e.g. Figures 1H and 1J), reading on “a cathode;”
(2)	a negative electrode (e.g. item 22) composed of lithium metal or lithium-metal alloy positioned on an opposite side of an electrolyte/separator (e.g. item 24/24c) from said positive electrode (e.g. ¶¶ 0009, 13, 50, 226, 255, and 262 plus e.g. Figures 1H and 1J), reading on “an anode positioned opposite the cathode;”
(3)	said separator located between said positive electrode and said negative electrode (e.g. ¶¶ 0255 and 262 plus e.g. Figures 1H and 1J), reading on “a separator positioned between the anode and the cathode;” and,
(4)	a protective layer (e.g. item 23) directly contacting and between said negative electrode and said separator (e.g. Id),
wherein said protective layer may be composed of interconnected composite particles (e.g. items 15a) comprising a core of particles (e.g. items 13) covered with a coating layer (e.g. item 14),
wherein said core of said interconnected composite particles may be a non-ionic conductive core, such as cross-linked polystyrene microspheres, which may suppress lithium dendritic growth and guide growth of lithium dendrites into the gaps (empty spaces) between said particles; and, said coating layer of said interconnected composite particles may be an ion conductive shell, on which lithium may be deposited, wherein since said coating layer is uniformly present on the surface of said lithium metal anode, lithium deposition may occur evenly (e.g. ¶¶ 0053-54 and 147-150 plus e.g. Figures 1H and 1J).
Further, Lee teaches an additional improvement includes filling said empty spaces between said interconnected composite particles with an ion conductive material (e.g. item 15), such as a crosslinked polymerizable oligomer, which improves the strength of said protective layer and serves as a binder, thereby forming said protective layer as one body and improving its mechanical properties such that said protective layer including said crosslinked polymerizable oligomer is highly effective in suppressing lithium dendritic growth, improving lithium deposition density upon charging and discharging, and improving conductivity (e.g. ¶¶ 0138-141).
As a result, it would have been obvious to incorporate said crosslinked polymerizable oligomer of some embodiments of Lee in said empty spaces between said composite particles in the said protective layer embodiment of Lee as applied, since Lee teaches doing so would form said protective layer as one body and improve its mechanical properties such that the resulting protective layer would be highly effective in suppressing lithium dendritic growth and improving lithium deposition density upon charging and discharging, and/or conductivity.
Said amended protective layer, with said crosslinked polymerizable oligomer in said empty spaces between said interconnected composite particles, in direct contact with said anode reading on “the anode including a hybrid artificial solid-electrolyte interphase (A-SEI) layer … the hybrid A-SEI layer comprising: a first active component; a second active component disposed on the first active component; and a plurality of carbon-containing aggregates interwoven throughout the first and second active components and configured to inhibit growth of Li dendritic structures from the anode towards the cathode.” See also instant specification, at e.g. ¶¶ 0005-09 and 334-350.

Lee teaches said protective layer is optimized to reduce/prevent contact of liquid electrolyte with said lithium-metal anode (e.g. ¶¶ 0090, 99, 143, 164, and 167) and further teaches said amended protective layer covers a surface of said lithium-metal anode (e.g. Figures 1H and 1J), but does not expressly teach said amended protective layer “encapsulating the anode.”
However, it would have been obvious to a person of ordinary skill in the art to entirely cover the anode with said amended protective layer in order to prevent any potential leaked liquid electrolyte, such as around the edges of said anode, is reduced/prevented from potentially directly contacting said lithium-metal anode, reading on “the anode including a hybrid artificial solid-electrolyte interphase (A-SEI) layer encapsulating the anode.”
Regarding claims 18-19, Lee teaches the battery of claim 1, wherein said protective layer may be composed of said composite particles comprising said core of particles covered with said coating layer, wherein said coating layer is uniformly present on the surface of said lithium metal anode, thereby providing for even lithium deposition (e.g. supra), wherein said even lithium deposition provided by said coating layer reading on “further comprising a Li layer deposited on the second active component” (claim 18) and “the second active component is configured to ensure a uniform deposition of the Li layer” (claim 19).
Regarding claim 21, Lee teaches the battery of claim 18, wherein said separator may be an insulating thin film with high mechanical strength and may be formed of a sheet or nonwoven fabric of e.g. glass fiber and further may be composed of multiple layers (e.g. ¶¶ 0289-290), wherein a separator composed of multiple layers with “high mechanical strength” is understood to reduce penetration by a lithium dendritic structure compared to a separator composed of a composition with weak mechanical strength, reading on “the separator is further configured to inhibit the growth of the Li dendritic structures from the anode towards the cathode,” as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhamu et al (US 2017/0352868, US equivalent of CN 109314225);
Lee et al (US 2017/0324097);
Lee et al (US 2017/0317352); and,
Kumar et al (US 2016/0218341).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723